DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 was considered by the examiner.
Drawings
The drawings filed on 4/25/2022 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SZWEDA et al. (2014/0200130 A1; cited by applicant; hereinafter Szweda).
Szweda teaches regarding claim 45, a process for forming a ceramic fiber composite structure comprising: injecting a ceramic material into a solid fiber material via an injector into a loading region of the solid fiber material to produce a ceramic fiber composite in the loading region, wherein the loading region defines only a portion of the longitudinal length of the solid fiber material; depositing the ceramic fiber composite in a predetermined pattern on a working surface to form the structure; repeating the injecting and depositing steps until the structure is formed; wherein the loading region is advanced along the longitudinal length of the solid fiber material as the ceramic matrix composite is deposited on the working surface (figure 2, [0026-0027, 0051]).
Regarding claim 46, the process further comprising dispensing an amount of a solid fiber material from a spool of the solid fiber material (figure 2; 202).
Regarding claim 47, the working surface comprises a previously deposited layer of the ceramic fiber composite [0026].
Regarding claim 48, the process further comprising depositing a layer of a ceramic material without fibers onto the working surface such that the working surface comprises a ceramic material without a fiber material therein [0029].
Regarding claim 49, the solid fiber material comprises an oxide material, and wherein the ceramic material comprises an oxide material [0028]. 
Regarding claim 50, the process further comprising: injecting a second ceramic material into a second solid fiber material to produce a second ceramic fiber composite; and depositing the second ceramic fiber composite onto the working surface [0029, 0037].
Regarding claim 51, the ceramic material comprises a first ceramic material, and wherein the first ceramic material and the second ceramic material are distinct materials [0037].
Regarding claim 52, a first layer of the ceramic fiber composite is deposited in a first x, y, or z direction and a second layer of the ceramic fiber composite is deposited in a second x, y, or z direction distinct from the first x, y, or z direction ([0037]; in same direction).
Regarding claim 53, the process further comprising introducing a second ceramic material into the solid fiber material [0028].
Regarding claim 54, the injecting is done at an angle normal to a longitudinal length of the solid fiber material (shown in figure 2).
Regarding claim 55, the process further comprising cutting the ceramic fiber composite during the depositing of the ceramic fiber composite [0027; machining, etc].
Regarding claim 56, the process further comprising sintering the formed structure [0026].
Regarding claim 57, the solid fiber material is in a form selected from a braid, a roving with multiple fibers 202, and a rope (shown in figure 2, [0027]. 
Regarding claim 58, the solid fiber material comprises an uptake enhancement feature associated therewith selected from the group consisting of tubes, whiskers, flyfeet, and scoops ([0040]; 212).
Regarding claim 59, the working surface comprises an existing ceramic matrix composite layup ([0027]; figure 2, surface of 206).
Regarding claim 60, the solid fiber material comprises a ceramic fiber material [0037].
Regarding claim 61, the ceramic mixture comprises a mixture of ceramic materials [0026].
Regarding claim 62, the structure formed comprises a gas turbine component [0046; component].
Regarding claim 63, the structure formed comprises a repair to an existing component (figure 2).
Szweda teaches regarding claim 64, a system for forming a ceramic fiber composite structure comprising: a source of a solid fiber material; a source of a ceramic material; an injector in fluid communication with the source of the ceramic material and arranged to introduce the ceramic material into a loading region of the solid fiber material along a longitudinal length of the solid fiber material to produce a ceramic fiber composite, wherein the loading region defines only a portion of the longitudinal length of the solid fiber material; and a dispensing head configured to deposit the first ceramic fiber composite therefrom in a predetermined pattern (figure 2, [0027, 0029]). 
Regarding claim 65, the solid fiber material further comprises an uptake enhancement feature selected from the group consisting of tubes 212, whiskers, flyfeet, and scoops associated with the first solid fiber material [0040,0026].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nielsen-Cole et al. (US 2016/0136897A1) teaches additive manufacturing for a composite material.  ATMUR et al. (5,738,818) teaches injection molding for ceramic matrix composite. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG